An additional examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek Laender on 2/11/2021.
The application has been amended as follows: 
1)  Claim 6, line 1, ‘claim 5’ replaced by –claim 1—
2)  Claim 8, line 1, ‘claim 5’ is replaced by --claim 1—

NOTE: The rest of the matters remain the same per the Notice of Allowance and Examiner’s Amendment mailed on 2/22/2021. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
March 6, 2021